Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0003189
                                                      03-DEC-2013
                                                      08:00 AM



                            SCPW-13-0003189

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  GERALD VILLANUEVA, Petitioner,

                                  vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
                        (CR. NO. 96-0078)

                               ORDER
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On November 19, 2013, the appellate clerks’ office

filed a document submitted by petitioner Gerald Villanueva

entitled “Complaint - The Original Jurisdiction Belongs to the

People”, in which it appears that petitioner is challenging his

incarceration on the ground that “the Corporate Government such

as the State of Hawai[#]i, is an artificial person or entity” and

“not equal to [him] as an American citizen”.   The document

references the case no. as SCPW-13-0003189 and, therefore, was

filed in SCPW-13-0003189.    SCPW-13-0003189, however, is closed.

          Upon consideration of the document, the supporting

documents, and the record, it is unclear whether petitioner
intended to file the document as a complaint or as a habeas

corpus petition.   To the extent petitioner is seeking to file a

complaint against the State of Hawai#i, this court lacks

jurisdiction to consider the complaint.   See HRS § 602-5 (Supp.

2012).   To the extent petitioner is seeking post-conviction

relief, he can seek such relief, as appropriate, in the circuit

court.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787, 788

(1976) (the supreme court “will not exercise its original

jurisdiction in habeas corpus proceedings when relief is

available in a lower court and no special reason exists for

invoking its jurisdiction”).   Accordingly,

           IT IS HEREBY ORDERED that the “Complaint - The Original

Jurisdiction Belongs to the People” is dismissed.

           IT IS HEREBY FURTHER ORDERED that the appellate clerk

shall not accept any further filings from petitioner in this

closed original proceeding.

           DATED: Honolulu, Hawai#i, December 3, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack